Case 1:20-cv-10834-RGS Document 32 Filed 09/15/20 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

 

JULIA DUTRA AND GABRIELLA DUBE,
individually and on behalf of all others
similarly situated,
Plaintiffs,
v.

TRUSTEES OF BOSTON UNIVERSITY,

Defendant.

 

SHAKURA COX, individually and on behalf
of all others similarly situated,

Plaintiff,
v.
TRUSTEES OF BOSTON UNIVERSITY,

Defendant.

 

VALAAUINA SILULU and NATALIE
SILULU, individually and on behalf of all
others similarly situated,
Plaintiffs,
v.

TRUSTEES OF BOSTON UNIVERSITY,

Defendant.

 

 

No. 1:20-cv-10827-RGS

No. 1:20-cv-10834-RGS

No. 1:20-cvy-10914-RGS
Case 1:20-cv-10834-RGS Document 32 Filed 09/15/20 Page 2 of 4

 

OLIVIA BORNSTEIN, individually and on
behalf of all others similarly situated,

Plaintiff,
No. 1:20-cv-11118-RGS
v.

TRUSTEES OF BOSTON UNIVERSITY,

Defendant.

 

VENUS TRAN, individually and on behalf
of all others similarly situated,

Plaintiff, No. 1:20-cv-11260-RGS
V.

TRUSTEES OF BOSTON UNIVERSITY

 

Defendant.
OO Pretrial Order No. 1

Having considered the Joint Motion by Plaintiffs Julia Dutra, Gabriella Dube, Shakura Cox,
Valaauina Silulu, Natalie Silulu, Olivia Bornstein, and Venus Tran (“Plaintiffs”) and Defendant
Trustees of Boston University (“Defendant”) (collectively the “Parties”) for Consolidation of
Related Cases pursuant to Federal Rule of Civil Procedure 42(a), and any responses, argument,
and authorities pertaining thereto, and the record in the above-captioned cases, the Court hereby
ORDERS as follows:

l. The Parties’ joint motion is GRANTED. Accordingly, the following related actions
are hereby consolidated for all purposes, including discovery, pre-trial motions, trial, and post-trial
motions:

° Dutra v. Trustees of Boston University, No. 1:20-cv-10827-RGS (D. Mass.);
° Cox v. Trustees of Boston University, No. 1:20-cv-10834-RGS (D. Mass.);
° Silulu v. Trustees of Boston University, No. 1:20-cv-10914-RGS (D. Mass.);
Case 1:20-cv-10834-RGS Document 32 Filed 09/15/20 Page 3 of 4

e Bornstein v. Trustees of Boston University, No. 1:20-cv-10914-RGS (D. Mass.);
and

e Tran v. Trustees of Boston University, No. 1:20-cv-11260-RGS (D. Mass.).

2. The caption of these consolidated actions shall be “Jn re: Boston University
COVID-19 Refund Litigation” and the files of these consolidated actions shall be maintained in
one file under Master File No. 1:20-cv-10827-RGS (the “Consolidated Action”).

3. All pleadings filed in the Consolidated Action, or in any separate action included
herein, shall bear the following caption:

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

 

 

 

)
IN RE BOSTON UNIVERSITY COVID-19 ) MASTER FILE NO. 1:20-CV-10827-
REFUND LITIGATION ) RGS
)
)
THIS DOCUMENT RELATES TO: )
)
4. When a pleading or other court paper filed in the Consolidated Action is intended

to apply to all actions therein, the words “All Actions” shall appear immediately after the words
“THIS DOCUMENT RELATES TO:” in the caption set out above. When a pleading or other
court paper is intended to be applicable to less than all such actions, the party filing the document
shall indicate, immediately after the words “THIS DOCUMENT RELATES TO:” the action(s) to
which the document is intended to be applicable by last name of the plaintiff(s) and the docket
number(s).

5. Any other actions now pending or later filed in this District that arise out of or are
related to the same facts as alleged in the above-identified cases shall, until further order of this

Court, be consolidated for all purposes pursuant to Fed. R. Civ. P. 42(a) into the Consolidated
Case 1:20-cv-10834-RGS Document 32 Filed 09/15/20 Page 4 of 4

Action, if and when they are brought to the Court’s attention.
6. Plaintiffs shall file the Consolidated Class Action Complaint annexed as Exhibit A
One
to the Parties’ Joint Motion within NM (ig) dayg of this Order.

7. Defendant shall file its Answer or other response to the Consolidated Class Action

Complaint within 21 days of the filing of the Consolidated Class Action Complaint.

IT IS SO ORDERED.

Dated this [5 ay of Doplombercy 2020.
Keheod /s

Honorable Richard G. Stearns
UNITED STATES DISTRICT JUDGE

 
